DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/03/2021 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halliwell et al (US 6,062,813).
Halliwell discloses a gas turbine (2), comprising: a housing (an outside casing protecting from elements in Fig. 1); 
an outer sealing ring (a plurality of circumferentially abutting shroud liner segments 32. These cooperate to form a complete shroud liner ring on the inner surface of the casing 18 and around the rotor blades 7b.), wherein in an assembled state of the housing and the outer sealing ring (when 40 is engaged with 18 in Fig. 2, a complete shroud liner ring), a first planar structure of the outer sealing ring (a top horizontal surface of 40 is coplanar with a bottom horizontal surface of 42) is axially moveable with respect to a second planar structure of the housing (a horizontal top surface of 18) against a direction of flow through the gas turbine (a top horizontal surface of 40 is axially moveable with respect to a second planar structure of the housing against a direction of flow (along 3) through the gas turbine); and
a C-ring (50), wherein the outer sealing ring is connected to the housing by the C-ring in the assembled state of the housing and the outer sealing ring (40 and 42 are located inside 50 in Fig. 2).
Response to Arguments
Applicant’s arguments with respect to claim 10 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


						/RICK K CHANG/                                                                                       Primary Examiner, Art Unit 3726